410 S.E.2d 478 (1991)
330 N.C. 425
STATE of North Carolina
v.
Michael Lynn HUNT.
No. 547A90.
Supreme Court of North Carolina.
December 6, 1991.
*480 Lacy H. Thornburg, Atty. Gen. by Mary Jill Ledford, Asst. Atty. Gen., Raleigh, for the State.
Omar Saleem, and Gayla G. Biggs, Asst. Public Defenders, Lumberton, for defendant-appellant.
WEBB, Justice.
The defendant argues that the case against him should have been dismissed because the evidence was not sufficient to support a jury verdict of first degree murder based upon premeditation and deliberation. The intentional and unlawful killing of a human being with malice and with premeditation and deliberation is first degree murder. State v. Fleming, 296 N.C. 559, 251 S.E.2d 430 (1979); N.C.G.S. § 14-17 (1989). Premeditation means that the act was thought out beforehand for some length of time, however short, but no particular amount of time is necessary for the mental process of premeditation; it is sufficient if the process of premeditation occurred at any point prior to the killing. State v. Brown, 315 N.C. 40, 58, 337 S.E.2d 808, 822 (1985), cert. denied, 476 U.S. 1165, 106 S. Ct. 2293, 90 L. Ed. 2d 733 (1986). Deliberation means an intent to kill carried out in a cool state of blood, in furtherance of a fixed design for revenge or to accomplish an unlawful purpose and not under the influence of a violent passion, suddenly aroused by lawful or just cause or legal provocation. Id.
An unlawful killing is deliberate and premeditated if done as part of a fixed design to kill, notwithstanding the fact that the defendant was angry or emotional at the time, unless such anger or emotion was strong enough to disturb the defendant's ability to reason. State v. Fisher, 318 N.C. 512, 517, 350 S.E.2d 334, 338 (1986). The requirement of a "cool state of blood" does not require that the defendant be calm or tranquil. State v. Myers, 299 N.C. 671, 263 S.E.2d 768 (1980). The phrase "cool state of blood" means that the defendant's anger or emotion must not have been such as to overcome the defendant's reason. State v. Brown, 315 N.C. at 58, 337 S.E.2d at 822.
In this case, there was sufficient evidence that the killing was premeditated and deliberate. The evidence, including the defendant's statement to the police, tends to show that the defendant formed a fixed design for revenge against the deceased. After the defendant was pushed down by the deceased, the victim started up the hill and away from the defendant. The defendant got up, took his pistol out of his pocket, took aim, and shot the victim. He *481 continued to shoot the victim while the victim was falling backward to the ground. Later, the defendant told Officer Patterson that he shot the victim because he became angry at the victim for pushing him down.
This evidence tends to show that there was ample time for the defendant to formulate the intent to kill the victim, that he possessed the requisite intent, and that he carried out that intent. This Court, in State v. Fields, 315 N.C. 191, 337 S.E.2d 518 (1985), held that there was ample time for the defendant to formulate an intent to kill when the defendant did not shoot the victim immediately upon learning of the victim's presence. Instead, the defendant waited until the victim turned away before he drew his gun and told the victim to "hold it." As the victim turned back around, the defendant shot the victim five times. State v. Fields, 315 N.C. at 200, 337 S.E.2d at 524.
The fact that here the victim was fleeing, that the defendant shot him in the back, and that the defendant shot the victim three times is further evidence of premeditation and deliberation. This Court has held that the nature and number of the victim's wounds is a circumstance from which an inference of premeditation and deliberation can be drawn. State v. Bullard, 312 N.C. 129, 161, 322 S.E.2d 370, 388 (1984).
There is no evidence of provocation by the deceased sufficient to disturb the defendant's ability to reason. "The defendant was not operating under the influence of overwhelming fear or passion, but with a cool, deliberate state of mind." State v. Fields, 315 N.C. at 201, 337 S.E.2d at 524. Following the murder, the defendant left the deceased to die without attempting to obtain assistance for the deceased. The defendant still possessed the cool and deliberate presence of mind when he disposed of the murder weapon, and lied to the deceased's wife about the deceased's whereabouts in an attempt to cover up the crime.
Evidence of the defendant's conduct and statements before and after the killing may be considered in determining whether a killing was done with premeditation and deliberation. State v. Brown, 315 N.C. at 59, 337 S.E.2d at 823. Here, the defendant drove to the deceased's house one and a half hours after he killed the deceased. He lied to the deceased's wife about the deceased's whereabouts. He told her he had dropped the deceased off at "the projects" and had planned to meet the deceased at the deceased's home later. This evidence is another circumstance from which premeditation or deliberation can be inferred.
State v. Corn, 303 N.C. 293, 278 S.E.2d 221 (1981), upon which the defendant relies, is distinguishable from this case. In that case the decedent entered the defendant's home in a highly intoxicated state, approached the sofa on which the defendant was lying and insulted the defendant. The defendant immediately jumped from the sofa, picked up his rifle which was near the sofa and shot the deceased several times in the chest. The entire incident lasted only a few seconds. We held that the evidence did not show that the defendant acted with a fixed design or that he had sufficient time to weigh the consequences of his action. For this reason, there was not sufficient evidence of premeditation or deliberation to be submitted to the jury. In this case, there was evidence that the actions of the deceased had so angered the defendant that he formed the intention to kill the deceased and carried out this plan. The deceased was moving away from the defendant and there was sufficient time for the defendant to weigh the consequences of his act.
We hold that there was sufficient evidence of premeditation and deliberation to support the defendant's conviction for first degree murder.
NO ERROR.